Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are pending. Claims 1 and 10 are independent. Claims 2-9 and 11-18 are dependent.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/24/2021, 03/16/2022, 05/06/2022, and 08/24/2022 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to software per se, which does not fall into the categories of “process”, “machine”, “manufacture” and “composition of matter”. 
 Referring to claim 1, the claim recites A controller (software) comprising: a first data store (software), a second data store (software), route determination logic (software); thus, the claim does not meet the definition of a machine and thereby does not fall under any of the patent eligible statutory categories. 
            Claims 2-9, further depending from the claim 1, are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the Network Manager claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thunga et al. (US 11252126) hereinafter Thunga in view of RAWLINS (US 20200358693) hereinafter RAWLINS.
Regarding claim 1, Thunga teaches a controller (i.e. Overlay Network Manager, Fig. 1B, item 110) comprising: a first data store configured to store current routing information from a source transit gateway within at least a first transit cloud network of a cloud network to a destination transit gateway of the plurality of transit gateways within at least a second transit cloud network of the cloud network (i.e. routing data 104A of VPC 101A (as well as their counterparts within the other VPCs 101B-101D) may be stored in one or more data stores , col. 6, lines Information stored in association with the transit gateway 106 may include routing data associated with the various attached VPCs and associated gateways, col. 4, lines 60-63, a first five VPCs are attached to a first transit gateway and another ten VPCs are attached to a second transit gateway, establishing an attachment between the first transit and the second transit gateway may enable the first five VPCs to resolve DNS requests in accordance with DNS resolution rules of any of the ten VPCs attached to the second transit gateway, col. 5, lines 3-9), each of the source transit gateway and the destination transit gateway being one of a plurality of transit gateways associated with the cloud network (i.e. a given VPC may be attached to multiple transit gateways that each include different VPCs, col. 13, lines 34-37).
However, Thunga does not explicitly disclose a second data store configured to store alternative routing information between the source transit gateway to the destination transit gateway; and route determination logic configured to (i) conduct analytics on all available route paths for a message intended to be sent from the source transit gateway to the destination transit gateway and (ii) select a best route path for the message.
However, RAWLINS teaches a second data store configured to store alternative routing information between the source transit gateway to the destination transit gateway (i.e. the traffic controller stores a second routing table for a second provider edge device based on the routing information provided to the traffic controller from the second provider edge device, [0022] and When there is congestion or failure on the network, traffic would need to be moved to another route. In that case, alternate routes may be selected by the network in response to the congestion or failure at a device or network along the route. The alternate route may be provided to the route reflector device within a network that distributes the route to multiple other devices that are clients to the route reflector, [0017]); and route determination logic configured to (i) conduct analytics on all available route paths for a message intended to be sent from the source transit gateway to the destination transit gateway (i.e. the routing tables received from the provider edges 306, 312-316 may include the best routes or local preferred routes as determined by the route reflectors, [0048] and the selection of a local preferred best path may be based on any performance metric, topology, or business consideration of the network 202 and/or border network. The route reflector 210 may set a local preference parameter of the BGP information that the corresponding provider edges 212-216 may utilize to determine the next-hop when routing a received communication. A network device may execute a route decision tree when determining a route for transmitting a received communication. The decision tree may include an operation to evaluate a local preferred route as indicated by the local preferred route parameter, [0040]) and (ii) select a best route path for the message (i.e. the route reflector may determine a first route is a preferred route based on the plurality of routing information. The preferred route may be selected by the route reflector associated with an edge device of the plurality of edge device, [0061]).
Based on Thunga in view of RAWLINS it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of RAWLINS to the system of Thunga in order to provide a single connection from on-premises networks to reach multiple VPCs.

Regarding claim 2, Thunga does not explicitly disclose teaches the best route path constitutes an optimal sequence of transit gateways of the plurality of transit gateways that support a transmission of data traffic between a source cloud instance communicatively coupled to the source transit gateway to a destination cloud instance communicatively coupled to the destination transit gateway.
However, RAWLINS teaches the best route path constitutes an optimal sequence of transit gateways of the plurality of transit gateways that support a transmission of data traffic between a source cloud instance communicatively coupled to the source transit gateway to a destination cloud instance communicatively coupled to the destination transit gateway (i.e. the network 202 may designate a “preferred” or “best” route to route communications intended for the border network 204, 218 via the nearest egress point. The preferred route may be determined by any device of the network 202, such as the route reflector 208, 210 or the provider edge 206, 212-216. For example, once BGP information is received, the device may execute a selection process to determine which route to utilize to transmit a received communication packet to a destination device or address. In one embodiment, the route selection process executed by the device selects the best BGP path for reaching a destination based on one or more of shortest distance, transmission cost, closest egress, [0039]). Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Regarding claim 3, Thunga teaches the cloud network corresponds to a multi- cloud network comprises one or more virtual private cloud networks associated with a first public cloud network and one or more virtual private cloud networks associated with a second public cloud network (i.e. the owner of a VPC may individually associate that VPC with another VPC in a one-to-one manner, which may be considered a VPC peering process, in order to enable communications between those two VPCs. In this manner, a VPC owner may, for example, set up edge connectivity to a public network at a first peered VPC, and configure the second peered VPC to access the public network via the first VPC, col. 3, lines 20-27). 

Regarding claim 4, Thunga does not explicitly disclose each of the available route paths includes a series of pointers that represent each of the transit gateways for routing the message from the source transit gateway to the destination transit gateway.
However, RAWLINS teaches each of the available route paths includes a series of pointers that represent each of the transit gateways for routing the message from the source transit gateway to the destination transit gateway (i.e. the local preferred route of the first routing table for a corresponding edge device may comprise a first local preferred routing parameter value and a second routing table may comprise a second local preferred routing parameter value larger than the first local preferred routing parameter value, [0057]). Therefore, the limitations of claim 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 5, Thunga does not explicitly disclose each of the series of pointers correspond to an autonomous system (AS) value.
However, RAWLINS teaches each of the series of pointers correspond to an autonomous system (AS) value (i.e. autonomous system (AS) number identifying the border network, [0033]). Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 6, Thunga does not explicitly disclose the route determination logic is further configured to conduct analytics of the alternative routing information in response to a failure of communication links between the first transit cloud network and the second transit cloud network.
However, RAWLINS teaches the route determination logic is further configured to conduct analytics of the alternative routing information in response to a failure of communication links between the first transit cloud network and the second transit cloud network (i.e. When there is congestion or failure on the network, traffic would need to be moved to another route. In that case, alternate routes may be selected by the network in response to the congestion or failure at a device or network along the route, [0017]). Therefore, the limitations of claim 6 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 7, Thunga does not explicitly disclose the alternative routing information comprises one or more route paths including a series of autonomous system (AS) values.
However, RAWLINS teaches the alternative routing information comprises one or more route paths including a series of autonomous system (AS) values (i.e. autonomous system (AS) number identifying the border network. the border networks 204, 218 are considered to include the same AS identifier such that communications intended for a particular client identified by an AS number may be provided to the client at border network A 204 or border network B, [0033]). Therefore, the limitations of claim 7 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.


Regarding claim 8, Thunga does not explicitly disclose the alternative routing information further comprises information metrics associated with each of the one or more route paths, the information metrics include (a) metrics directed to link parameters, (b) metrics directed to security, and (c) metrics directed to a work load supported by an alternate route path of the one or more route path, and the information metrics being used to determine an alternative route path as the best route path in response to a failure of communication links between the first transit cloud network and the second transit cloud network
However, RAWLINS teaches the alternative routing information further comprises information metrics associated with each of the one or more route paths, the information metrics include (a) metrics directed to link parameters (i.e. one or more parameters that identify the route as the preferred route, [0040]), (b) metrics directed to security (i.e. the traffic controller device 330 may be implemented in a distributed denial of service (DDoS) attack scenario to handle the attack traffic by isolating it from other traffic, [0053]), and (c) metrics directed to a work load supported by an alternate route path of the one or more route path (i.e. The load balancing may occur based on one or more measured performance metrics of the network 302, such as congestion at preferred egress point provider edge, [0049]), and the information metrics being used to determine an alternative route path as the best route path in response to a failure of communication links between the first transit cloud network and the second transit cloud network (i.e. When there is congestion or failure on the network, traffic would need to be moved to another route. In that case, alternate routes may be selected by the network in response to the congestion or failure at a device or network along the route, [0017]). Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 9, Thunga does not explicitly disclose the information metric further comprises an Internet Protocol (IP) address for a neighboring transit gateway of the source transit gateway.
However, RAWLINS teaches the information metric further comprises an Internet Protocol (IP) address for a neighboring transit gateway of the source transit gateway (i.e. particular Internet Protocol (IP) address associated with a customer of the network 202 or border network 218 may be announced from a device of the border network 218 to PE-B 212. PE-B 212 may receive the IP address and announce the address to route reflector B 210 to indicate that communication packets intended for that IP address or destination device of the border network 218 may be processed through PE-B 212 to reach the intended destination, [0037]). Therefore, the limitations of claim 9 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Claim(s) 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thunga et al. (US 11252126) hereinafter Thunga in view of RAWLINS (US 20200358693) hereinafter RAWLINS and further in view of Boyapati et al. (US 10567270) hereinafter Boyapati.
Regarding claim 10, Thunga teaches a method, comprising: a source transit gateway of a first transit cloud network and a destination transit gateway of a second transit cloud network (i.e. routing data 104A of VPC 101A (as well as their counterparts within the other VPCs 101B-101D) may be stored in one or more data stores , col. 6, lines Information stored in association with the transit gateway 106 may include routing data associated with the various attached VPCs and associated gateways, col. 4, lines 60-63, a first five VPCs are attached to a first transit gateway and another ten VPCs are attached to a second transit gateway, establishing an attachment between the first transit and the second transit gateway may enable the first five VPCs to resolve DNS requests in accordance with DNS resolution rules of any of the ten VPCs attached to the second transit gateway, col. 5, lines 3-9).
However, Thunga does not explicitly disclose determining whether a best route path between a source transit gateway of a first transit cloud network and a destination transit gateway of a second transit cloud network is unavailable; responsive to determining that the best route path is unavailable, conducting analytics of a first metrics for each alternative route path of a plurality of alternative route paths.
However, RAWLINS teaches determining whether a best route path between a source transit gateway of a first transit cloud network and a destination transit gateway of a second transit cloud network is unavailable (i.e. make routing decisions when the route reflectors broadcast routes to each provider edge device below them in the network hierarchy. This does not ensure the use of the best route. When there is congestion or failure on the network, traffic would need to be moved to another route, [0017]); responsive to determining that the best route path is unavailable, conducting analytics of a first metrics for each alternative route path of a plurality of alternative route paths (i.e. alternate routes may be selected by the network in response to the congestion or failure at a device or network along the route, [0017], the device may execute a selection process to determine which route to utilize to transmit a received communication packet to a destination device or address. In one embodiment, the route selection process executed by the device selects the best BGP path for reaching a destination based on one or more of shortest distance, transmission cost, closest egress, [0039], and the selection of a local preferred best path may be based on any performance metric, topology, or business consideration of the network 202 and/or border network 218. For example, the border network 218 may provide a preferred ingress route into the network that the route reflector 210 may utilize as the local preferred best route. In another example, the IP network 202 may determine a current load or the presence of an alert or failure along a route to determine the local preferred route to a border network 218. Once a preferred route is determined, the route reflector 210 may broadcast the preferred route with one or more parameters that identify the route as the preferred route, [00470]).
Based on Thunga in view of RAWLINS it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of RAWLINS to the system of Thunga in order to provide a single connection from on-premises networks to reach multiple VPCs.
However, Thunga in view of RAWLINS do not explicitly disclose responsive to two or more alternative route path of the plurality of alternative route paths including equivalent metrics, conducting analytics of secondary metrics for each alternative route path of the plurality of alternative route paths to determine a selected alternative route path of the plurality of alternative route paths as the best route path.
However, Boyapati teaches responsive to two or more alternative route path of the plurality of alternative route paths including equivalent metrics (i.e. if all of the paths have an equal number of hops, col. 14, lines 64-65), conducting analytics of secondary metrics for each alternative route path of the plurality of alternative route paths to determine a selected alternative route path of the plurality of alternative route paths as the best route path (i.e. selecting a path with the most available bandwidth if all of the paths have an equal number of hops. if all of the paths, that include bandwidth values that satisfy the bypass LSP bandwidth threshold, include a same number of hops, then PLR device 260 may select the particular path that includes the most available bandwidth, col. 14, lines 56-62, values and/or thresholds associated with a particular network metric (i.e., bandwidth), it should be understood that other implementations include values and/or thresholds that are associated with other network metrics (e.g., latency, throughput, goodput, jitter, number of hops, col. ). Therefore, a bandwidth which is a different metric than the number of hops metric is determined and select a particular path that includes the most available bandwidth.
Based on Thunga in view of RAWLINS and further in view of Boyapati it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Boyapati to the system of Thunga and RAWLINS in order to easily identify virtual links (paths) between distant devices rather than endpoints.

Regarding claim 11, Thunga does not explicitly disclose the first metrics include a determination of a number of hops for each alternative route path of the plurality of alternative route paths.
 However, RAWLINS teaches the first metrics include a determination of a number of hops for each alternative route path of the plurality of alternative route paths (i.e. the BGP announcement for PE-B 212 may include a path and next-hop information that designates a route along which packets may be transmitted or received from the connected networks (such as border network 218). The next-hop information generally identifies a particular device of the network 202 through which a destination device or address is available, [0037]). Therefore, the limitations of claim 11 are rejected in the analysis of claim 10 above, and the claim is rejected on that basis.

Regarding claim 12, Thunga does not explicitly disclose the best route path is unavailable based on a failure of all communication links between the first transit cloud network and the second transit cloud network.
However, RAWLINS teaches the best route path is unavailable based on a failure of all communication links between the first transit cloud network and the second transit cloud network (i.e. When there is congestion or failure on the network, traffic would need to be moved to another route. In that case, alternate routes may be selected by the network in response to the congestion or failure at a device or network along the route, [0017]). Therefore, the limitations of claim 12 are rejected in the analysis of claim 10 above, and the claim is rejected on that basis.

Regarding claim 13, Thunga in view of RAWLINS do not explicitly disclose the analytics of the secondary metrics is conducted in response to two or more alternative route paths of the plurality of alternative route paths having the same number of hops.
However, Boyapati teaches the analytics of the secondary metrics is conducted in response to two or more alternative route paths of the plurality of alternative route paths having the same number of hops (i.e. selecting a path with the most available bandwidth if all of the paths have an equal number of hops. if all of the paths, that include bandwidth values that satisfy the bypass LSP bandwidth threshold, include a same number of hops, then PLR device 260 may select the particular path that includes the most available bandwidth, col. 14, lines 56-62). Therefore, the limitations of claim 13 are rejected in the analysis of claim 10 above, and the claim is rejected on that basis.

Regarding claim 14, Thunga in view of RAWLINS do not explicitly disclose the conducting of the analytics of the secondary metrics comprises analytics of link parameter metrics being metrics identifying preferences between communication links from the source transit gateway to a neighboring transit gateway associated with each of the two or more alternate route paths (i.e. the route reflector 210 may set a local preference parameter of the BGP information that the corresponding provider edges 212-216 may utilize to determine the next-hop when routing a received communication. A network device may execute a route decision tree when determining a route for transmitting a received communication. The decision tree may include an operation to evaluate a local preferred route as indicated by the local preferred route parameter, [0040]).
However, Boyapati teaches the conducting of the analytics of the secondary metrics comprises analytics of link parameter metrics being metrics identifying preferences between communication links from the source transit gateway to a neighboring transit gateway associated with each of the two or more alternate route paths (i.e. an LSP that includes a protected link and/or a protected node, and determine a bypass LSP bandwidth threshold based on the information that identifies the LSP. Additionally, some implementations described herein enable the PLR device to determine a set of bandwidth values associated with a set of paths, and select a bypass LSP based on the bypass LSP bandwidth threshold and the set of bandwidth values of the paths, col. 3, lines 36-46). Therefore, the limitations of claim 14 are rejected in the analysis of claim 10 above, and the claim is rejected on that basis.

Regarding claim 15, Thunga teaches the conducting of the analytics of the secondary metrics comprises analytics of security metrics where a preferred value is assigned to an encrypted communication link of the communication links or a preferred value is assigned to a communication link of the communication links operating in accordance with a certain security protocol (i.e. the Communication Manager module 109a receives the outgoing communication, and in at least some embodiments determines whether to authorize the sending of the outgoing communication. By filtering unauthorized communications to computing nodes, network isolation and security of entities' virtual computer networks can be enhanced, col. 8, lines 54-60).

Regarding claim 16, Thunga do not explicitly disclose the conducting of the analytics of the secondary metrics comprises analytics of workload associated with a neighboring transit gateway for each of the two or more alternative route paths.
However, RAWLINS teaches the conducting of the analytics of the secondary metrics comprises analytics of workload associated with a neighboring transit gateway for each of the two or more alternative route paths (i.e. a network administrator of network 302 may load balance communications in the New York area 322 by directing communications from provider edge D 316 to provider edge A 306. The load balancing may occur based on one or more measured performance metrics of the network 302, such as congestion at preferred egress point provider edge B, [0049]). Therefore, the limitations of claim 16 are rejected in the analysis of claim 10 above, and the claim is rejected on that basis.

Regarding claim 17, Thunga do not explicitly disclose the secondary metrics further includes selection of a neighboring transit gateway of the two or more alternative route paths with a lowest Internet Protocol (IP) address.
However, RAWLINS teaches the secondary metrics further includes selection of a neighboring transit gateway of the two or more alternative route paths with a lowest Internet Protocol (IP) address (i.e. a particular Internet Protocol (IP) address associated with a customer of the network 202 or border network 218 may be announced from a device of the border network 218 to PE-B 212. PE-B 212 may receive the IP address and announce the address to route reflector B 210 to indicate that communication packets intended for that IP address or destination device of the border network 218 may be processed through PE-B 212 to reach the intended destination, [0037] and the route selection process executed by the device selects the best BGP path for reaching a destination based on one or more of shortest distance, [0039]). Therefore, the limitations of claim 17 are rejected in the analysis of claim 10 above, and the claim is rejected on that basis.

Regarding claim 18, Thunga do not explicitly disclose the secondary metrics further includes selection of a neighboring transit gateway of the two or more alternative route paths with a highest Internet Protocol (IP) address.
However, RAWLINS teaches the secondary metrics further includes selection of a neighboring transit gateway of the two or more alternative route paths with a highest Internet Protocol (IP) address (i.e. the BGP announcement for PE-B 212 may include a path and next-hop information that designates a route along which packets may be transmitted or received from the connected networks (such as border network 218). The next-hop information generally identifies a particular device of the network 202 through which a destination device or address is available. A particular Internet Protocol (IP) address associated with a customer of the network 202 or border network 218 may be announced from a device of the border network 218 to PE-B 212. PE-B 212 may receive the IP address and announce the address to route reflector B 210 to indicate that communication packets intended for that IP address or destination device of the border network 218 may be processed through PE-B 212 to reach the intended destination, [0037]). Therefore, the limitations of claim 18 are rejected in the analysis of claim 10 above, and the claim is rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DU (US 20220210053), apparatuses and computer program products configured for tracking, tracing, and/or diagnosing data object transmissions in a network service cloud.
Cheng et al. (US 20190097940), at a first gateway hardware group, a data communication from a virtual machine (“VM”) in a first virtual private cloud (“VPC”). The data communication includes routing information for transmitting the data communication to a VM in a second VPC.
Ferguson et. al. (US 20180227212), the devices of the network may load balance communication packets to the destination customer or address among the multiple egress locations from the network, as well as providing fast failover to alternate routes when a failure at the network or customer occurs.
Yu et al. (US 20180062880), a method for a first data compute node (DCN) configured to execute a gateway forwarding element (FE) for a logical network within a datacenter. The method receives a packet from a second FE configured by an administrator of the datacenter.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
11/28/2022


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447